Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 24, 2022

The Court of Appeals hereby passes the following order:

A22E0055. HITE v. STEELE.

      Upon consideration of Appellant’s emergency motion to stay the trial court’s
“Order on Respondent’s Noncompliance,” the same is hereby DENIED. See OCGA
§§ 5-6-34 (e); 5-6-35 (k); Blackmore v. Blackmore, 311 Ga. App. 885, 888 (1) (717
SE2d 504) (2011) (“[G]iven the Supreme Court’s acknowledgment of the trial court’s
broad authority to decide matters of the supersedeas effect of child custody rulings,
as well as the trial court’s mandate to protect the best interest and welfare of the
children pending appeal, we see no reason to limit the trial court’s authority [to deny
supersedeas regarding its order].”) (citation and punctuation omitted).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/24/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.